Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 16, 2007                                                                                            Clifford W. Taylor,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
  Rehearing No. 536                                                                                        Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
  3 January 2007                                                                                                        Justices



  131041

  PEOPLE OF THE STATE OF MICHIGAN,
       Plaintiff-Appellant/Cross-Appellee,
                                                                      SC: 131041
  v                                                                   COA: 256986
                                                                      Genesee CC: 95-052613-FC
  COREY RAMONE FRAZIER,
        Defendant-Appellee/Cross-Appellant.
  _________________________________________

                  In this cause, a motion for rehearing is considered and it is DENIED.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 16, 2007                       _________________________________________
                                                                                 Clerk